Title: From George Washington to George Washington Parke Custis, 15 November 1796
From: Washington, George
To: Custis, George Washington Parke


                        
                            Dear Washington: 
                            Philadelphia, 15th November 1796.
                        
                        Yesterday’s mail brought me your letter of the 12th instant, and under cover of
                            this letter you will receive a ten-dollar bill, to purchase a gown, &c., if proper.
                            But as the classes may be distinguished by a different insignia, I advise you not to provide
                            these without first obtaining the approbation of your tutors; otherwise you may be
                            distinguished more by folly, than by the dress.
                        It affords me pleasure to hear that you are agreeably fixed; and I receive
                            still more from the assurance you give of attending closely to your studies. It is you
                            yourself who is to derive immediate benefit from these. Your country may do it hereafter.
                            The more knowledge you acquire, the greater will be the probability of your succeeding in
                            both, and the greater will be your thirst for more.
                        
                        I rejoice to hear you went through your examination with propriety, and have no
                            doubt but that the president has placed you in the class which he conceived best adapted to
                            the present state of your improvement. The more there are above you, the greater your
                            exertions should be to ascend; but let your promotion result from your own application, and
                            from intrinsic merit, not from the labors of others. The last would prove fallacious, and
                            expose you to the reproach of the daw in borrowed feathers. This would be inexcusable in
                            you, because there is no occasion for it; forasmuch, as you need nothing but the exertion of
                            the talents you possess, with proper directions, to acquire all that is necessary; and the
                            hours allotted for study, if properly improved, will enable you to do this. Although the
                            confinement may feel irksome at first, the advantages resulting from it, to a reflecting
                            mind, will soon overcome it.
                        Endeavor to conciliate the good will of all your
                            fellow-students, rendering them every act of kindness in your power. Be particularly
                            obliging and attentive to your chamber-mate, Mr Forsyth; who, from the account I have of
                            him, is an admirable young man, and strongly impressed with the importance of a liberal and
                            finished education. But above all, be obedient to your tutors, and in a particular manner
                            respect the president of the seminary, who is both learned and good.
                        For any particular advantages you may derive from the attention and aid of Mr
                            Forsyth, I shall have a disposition to reward. One thing more and I will close this letter.
                            Never let an indigent person ask, without receiving something,
                            if you have the means; always recollecting in what light the widow’s mite was viewed.
                        Your grandmother, sister, and all here are well, and feeling a strong interest
                            in your welfare, join most cordially with me in every good wish for it. Affectionately, I am your
                            sincere friend,
                        
                            G. Washington
                            
                        
                    